 1                                                            District Judge Marsha J. Pechman
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
     SOK, Samnang and HING, Sakhoeun,                 CASE NO. C18-1089-MJP
11
12                        Petitioners,
                                                      ORDER HOLDING CASE IN
13                        v.
                                                      ABEYANCE
14   Kirstjen M. NEILSEN, Secretary of
     Homeland Security, et al.,
15
16                        Respondents.
17
                                         JOINT STIPULATION
18
19          This a Mandamus action, which seeks, inter alia, to compel U.S. Citizenship and
20   Immigration Services (USCIS) to take action on Petitioner’s Request to adjudicate a
21   Petition for Alien Relative (I-130). See Dkt. No. 1. Respondents have yet to answer the
22   Petition.
23          On September 26, 2018, USCIS sent out a Request for Evidence on Remand
24   (RFE) to the Petitioner. In order to give Petitioner sufficient time to respond to the RFE,
25   and USCIS sufficient time to review Petitioner’s response, the parties, through their
26   counsel, jointly request that the Court hold this matter in abeyance for a period not to
27   exceed 120 days. The parties agree that this is an acceptable timeframe, and recognize
28   the possibility that this process may moot Petitioner’s Mandamus action.

     JOINT STIPULATION AND [PROPOSED] ORDER
     HOLDING CASE IN ABEYANCE
     C18-1089-MJP - 1
 1          Accordingly, the parties hereby STIPULATE AND AGREE, AND JOINTLY
 2   REQUEST, that the Court hold this case in abeyance, and order the parties to file a joint
 3   status report within 120 days after entry of the proposed Order.
 4
 5   SO STIPULATED.
 6   Dated this 2nd day of October, 2018.
 7   ANNETTE L. HAYES
     United States Attorney
 8
 9
     /s/ David R. East
10
     DAVID R. EAST, WSBA #31481
11   Assistant United States Attorney
     United States Attorney’s Office
12
     700 Stewart Street, Suite 5220
13   Seattle, Washington 98101-1271
     Phone: 206-553-7970
14
     Fax: 206-553-4073
15   Email: david.east@usdoj.gov
16
     Attorneys for Respondents
17
18
     SO STIPULATED
19
     Dated this 2nd day of October, 2018.
20
21
     /s/ Grant T. Manclark
22
     GRANT T. MANCLARK, WSBA #42719
23   Gary Grotz Law Firm
     107 S Jackson St, Suite 201
24
     Seattle, Washington 98144
25   Phone: 206-625-0655
     Email: grant@grotzlaw.com
26
27   Attorney for Petitioner
28

     JOINT STIPULATION AND [PROPOSED] ORDER
     HOLDING CASE IN ABEYANCE
     C18-1089-MJP - 2
 1                                            ORDER
 2          The parties having so stipulated, the Court hereby ORDERS that this action shall
 3   be held in abeyance for 120 days from the date of this Order, and the parties shall file a
 4   Joint Status Report with the Court on or before the conclusion of the 120-day period.
 5
 6          DATED this 2nd day of October, 2018.
 7
 8
 9
10
                                                       A
                                                       Marsha J. Pechman
                                                       United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION AND [PROPOSED] ORDER
     HOLDING CASE IN ABEYANCE
     C18-1089-MJP - 3
